Curia; per
Richardson, J.
The proper principle of the'case is that, if the money was borrowed by Jennings upon the credit of the firm, no matter to whose use it was applied, or to be applied, the lender ought to recover against both the partners.
But, in charging that the true question was, “ did Jennings borrow the money for himself only, or for the firm 1” the Court should have said, “ for himself only,” and upon his own credit only. Otherwise, it would be implied that, although the money may have been borrowed on the credit of the firm» yet, if for the use of Jennings alone, the lender could not recover from the other partner; and the jury may have been led into error in regard to the precise legal principle of the' case, as that depended upon whether the plaintiff gave credit to the firm, or,to Jennings alone.
A new trial is therefore ordered.
The whole court concurred.